Exhibit 99.1 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of February 7, 2008 among TURBOCHEF TECHNOLOGIES, INC., as the Borrower, THE SUBSIDIARIES OF THE BORROWER, as the Guarantors, and BANK OF AMERICA, N.A., as the Lender TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms. 1 1.02 Other Interpretive Provisions. 15 1.03 Accounting Terms. 16 1.04 Rounding. 16 1.05 References to Agreements and Laws. 16 1.06 Times of Day. 16 1.07 Letter of Credit Amounts. 16 ARTICLE IITHE COMMITMENT AND CREDIT EXTENSIONS 17 2.01 Revolving Loans. 17 2.03 Prepayments. 21 2.04 Termination or Reduction of Commitment. 21 2.05 Repayment of Loans. 22 2.06 Interest. 22 2.07 Fees. 22 2.09 Evidence of Debt. 23 2.10 Payments Generally. 23 ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 23 3.01 Taxes. 23 3.02 Increased Cost and Reduced Return; Capital Adequacy. 24 3.03 Matters Applicable to all Requests for Compensation. 25 3.04 Survival. 25 ARTICLE IVGUARANTY 25 4.01 The Guaranty. 25 4.02 Obligations Unconditional. 25 4.03 Reinstatement. 26 4.04 Certain Additional Waivers. 26 4.05 Remedies. 26 4.06 Rights of Contribution. 27 4.07 Guarantee of Payment; Continuing Guarantee. 27 ARTICLE VCONDITIONS PRECEDENT TO CREDIT EXTENSIONS 27 5.01 Conditions of Initial Credit Extension. 27 5.02 Conditions to all Credit Extensions. 29 ARTICLE VIREPRESENTATIONS AND WARRANTIES 29 6.01 Existence, Qualification and Power. 30 6.02 Authorization; No Contravention. 30 6.03 Governmental Authorization; Other Consents. 30 6.04 Binding Effect. 30 6.05 Financial Statements; No Material Adverse Effect. 30 6.06 Litigation. 31 6.07 No Default. 31 6.08 Ownership of Property; Liens. 31 6.09 Environmental Compliance. 31 6.10 Insurance. 32 6.11 Taxes. 32 6.12 ERISA Compliance. 33 i 6.13 Subsidiaries. 33 6.14 Margin Regulations; Investment Company Act. 33 6.15 Disclosure. 34 6.16 Compliance with Laws. 34 6.17 Intellectual Property; Licenses, Etc. 34 6.18 Labor Matters. 34 6.19 Business Locations. 34 6.20 Solvency. 35 6.21 Perfection of Security Interests in the Collateral. 35 ARTICLE VIIAFFIRMATIVE COVENANTS 35 7.01 Financial Statements. 35 7.02 Certificates; Other Information. 36 7.03 Notices. 37 7.04 Payment of Obligations. 37 7.05 Preservation of Existence, Etc. 38 7.06 Maintenance of Properties. 38 7.07 Maintenance of Insurance. 38 7.08 Compliance with Laws. 38 7.09 Books and Records. 38 7.10 Inspection Rights. 39 7.11 Use of Proceeds. 39 7.12 Additional Subsidiaries. 39 7.13 ERISA Compliance. 39 7.14 Pledged Assets. 39 ARTICLE VIIINEGATIVE COVENANTS 40 8.01 Liens. 40 8.02 Investments. 42 8.03 Indebtedness. 42 8.04 Fundamental Changes. 42 8.05 Dispositions. 43 8.06 Restricted Payments. 43 8.07 Change in Nature of Business. 43 8.08 Transactions with Affiliates and Insiders. 43 8.09 Burdensome Agreements. 44 8.10 Use of Proceeds. 44 8.11 Amendments. 44 8.12 Organization Documents; Fiscal Year. 45 8.13 Ownership of Subsidiaries. 45 8.14 Sale Leasebacks. 45 ARTICLE IXEVENTS OF DEFAULT AND REMEDIES 45 9.01 Events of Default. 45 9.02 Remedies Upon Event of Default. 47 9.03 Application of Funds. 47 ARTICLE XMISCELLANEOUS 48 10.01 Amendments, Etc. 48 10.02 Notices and Other Communications; Facsimile Copies. 48 10.03 No Waiver; Cumulative Remedies. 49 10.04 Attorney Costs, Expenses and Taxes. 49 10.05 Indemnification by the Borrower. 49 10.06 Payments Set Aside. 50 10.07 Successors and Assigns. 50 ii 10.08 Set-off. 51 10.09 Interest Rate Limitation. 51 10.10 Counterparts. 51 10.11 Integration. 51 10.12 Survival of Representations and Warranties. 51 10.13 Severability. 52 10.14 Confidentiality. 52 10.15 Governing Law. 53 10.16 Waiver of Jury Trial. 53 10.17 U.S. Patriot Act Notice. 53 iii SCHEDULES 6.13 Subsidiaries 6.17 IP Rights 6.19 Real Property Locations 8.01 Liens Existing on the Closing Date 8.02 Investments Existing on the Closing Date 8.03 Indebtedness Existing on the Closing Date 10.02 Notice Addresses EXHIBITS A Form of Loan Notice B Form of Revolving Note C Form of Compliance Certificate D Form of Borrowing Base Certificate E Form of Joinder Agreement iv AMENDED AND RESTATED CREDIT AGREEMENT This
